 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDmines the prices at which products will be sold to the distributor and,by its practice of providing for distribution to the retailers the "sug-gested" price list at which the products should be purchased from thedistributors, effectively circumscribes resale prices.In view of the facts that the distributors have minimal control ofthe manner and means by which their work is to be accomplished andmeager opportunity to make decisions which would affect their profitand loss and upon the entire record, we fmd that they are employeeswithin the meaning of the Act. Accordingly, we find that a unit of thefollowing employees is appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All single truck distributors employed by the Employer at GrandRapids, Michigan, excluding warehousemen, semitruck drivers, officeclerical employees, salesmen, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]John C. Stalfort&Sons, Inc.andPrinting Specialties and PaperProducts Union of the International Printing Pressmen andAssistants'Union of NorthAmerica, AFL-CIO, Petitioner.Case No. 5-RC-5,008.December 16, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerHubert E. Lott of the National Labor Relations Board.' The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].Upon the entire record-' in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.1The Employer's name appears herein as amended at the hearing.2 The Hearing Officer granted the Employer'smotion to incorporate into the record inthe instant case, insofar as relevant and material hereto, the record in Case No 5-RC-2018, a prior representation proceeding involving one of the two issues presented here,but not the same Union.156 NLRB No. 7. JOHN C. STALFORT & SONS, INC.852.The labor organization involvedclaims torepresent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer Within themeaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of employees at the Employer'sHammonds Ferry Road plant in Baltimore, Maryland, or any otherunit or units found appropriate by the Board.The Employer con-tends that the only appropriate unit includes employees at both itsHammonds Ferry Road plant and its Pratt Street plant, also locatedin Baltimore.There is no bargaining history covering any of theemployees involved herein.At its Hammonds Ferry Road plant, the Employer, with about 425employees, is chiefly engaged in packaging aerosols; at its Pratt Streetplant, 4 or 5 miles away, the Employer, with some 60 employees, isengaged in making and packaging various other items, suchas Waxesand cleaning agents.The Employer has a single warehouse locatedon Pratt Street, serving both plants; additionally, there appear to besomewarehousing functions performed at each of the plants.TheEmployer's generaloffices,which are located at the Pratt Street plant,handle, among other things, payroll and financial matters.Decisionsrelating to general labor relations policies for both plants are made atthe Pratt Street plant by company executives. The personnel directorfor both plants has his office at the Pratt Street plant, but divides hisworking time about equally between the two plants.The Employer's president has an office at each plant.All employeeswork under his overall supervision. It appears that the director ofplant operations is responsible to the president for supervision of theemployees at the Hammonds Ferry Road plant, and that he has noresponsibility for supervising employees at the Pratt Street plant.The plants have similar machinery and certain of the employeesclassi-fications are the same for both plants. Employees at the Pratt Streetplant print container labels and perform such heat-concentrate workas isnecessary for both plants; only 10 percent of the total productionat both plants requires heat-concentrate work, and the record does notreflect how much of the Hammonds Ferry production requires suchwork.Machine shop employees at the Hammonds Ferry Road plantperform maintenance service for both plants.Maintenance and labo-ratory employees at one plant will on occasion work with their counter-parts at the other plant.The record does not reflect the frequency of,The Employer's motion to dismiss on grounds relating to the sufficiency of the Peti-tioner's showing of interest is denied.The sufficiency of a petitioner's showing of in-terest is an administrative matter not subject to litigation0. D. JenningsiCompany,68 NLRB 516.We are administratively satisfied that the Petitioner's showing of interestin the unit hereinafter found appropriate is adequate. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe interchange or the number of employees involved,-but it does notin any event appear that on such occasions these employees lose theiridentity as employees of the plant to which they are normally assigned.There are virtually no interplant transfers.General wage increasesand company benefits, including holidays, vacations, and insurance, arethe same for both plants. Seniority is on a two-plant basis, except withrespect to temporary layoffs at the Hammonds Ferry Road plant.Although it is apparent from the foregoing that a two-plant unitwould be an appropriate unit, it is not, however, on the facts revealedin this record, the only appropriate unit.Thus the two plants aregeographically separated; the work force at each plant is under.sepa-rate supervision; each plant produces different products; each plantis to only a very limited extent dependent upon the other for eitherproduct or labor; there is no bargaining history in a broader unit; andno labor organization seeks primarily a unit broader than a singleplant unit. In view of these facts, we find that the employees at theHammonds Ferry Road plantsoughtbythe Petitioner have anidentityseparate, from the Employer's other employees and that such a single-plant unit, which is one of the units made by statute presumptivelyappropriate, will "assure to employees the fullest freedom in exercis-ing the rights guaranteeed by this Act," and is therefore appropriate inthis case 4The parties do not agree as to the unit placement of leadmen andleadwomen.The Employer would include these employees in the unit;the Petitioner submits their unit placement to the Board.Leadmenand leadwomen work on the Employer's production lines at bothplants.They rotate employees on the production lines, relieve employ-ees for "breaks" or see that they get relieved, act as conduits of infor-mation from supervisors to employees, and keep production and rejectrecords.Some of these employees are salaried, others are hourly paid;the latter punch a time clock. Leadmen spend approximately 50 per-cent, and. leadwomen approximately 10 percent, of their time doingphysical work.The record fails to disclose that the leadmen and lead-women have. or exercise any of the powers of a supervisor as set forthin Section 2 (11) of the Act.We therefore find that leadmen and lead-women are not supervisors and include them in the production andmaintenance unit hereinafter found appropriate.*Dixie Belle Mills, Inc.,a wholly-owned subsidiaryof Bell Industries, Inc.,139 NLRB629.The Employer contends that(1) in Case No. 5-RC-2018(not published in NLRBvolumes),referred to above, in which the Board found that the employees at the Ham-monds Ferry Road plant did not constitute a separate appropriate unit, isre8 adjudicatein this proceeding,and (2)the single-plant unit sought by the Petitioner is based on itsextent of organization.We find no merit in these contentions.As to(1), the priorproceeding is notres adjudicataas, apart from any other considerations,the Petitionerherein was not a party thereto; as to (2), there are, as set forth above,many factorsother than extent of organization which support the appropriateness of this single-plantunit.The Employer'smotion to dismiss the petition on such grounds is therefore denied. JOHN MAROON TRUCKING SERVICE87Upon the entire record in this case, we find that the followingemployees of the Employer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act :All production and maintenance employees at the Employ-er'sHammonds Ferry Road plant at Baltimore, Maryland, includingtruckdrivers, plant and production clericals, shipping and receivingclerks, laboratory employees, leadmen and leadwomen,' but excludingoffice clericals, professional employees, guards, and, supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]John Maroon Trucking ServiceandLawrence S. Tate.Case No.14-CA-3492.December 17,1965DECISION AND ORDEROn September 27, 1965, Trial Examiner Wellington A. Gillis issuedhisDecision . in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed, as setforth in the attached Trial Examiner's Decision. . Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief, and the Respondent filed a brief in answer to theGeneral Counsel's brief.Pursuant to the provisions of Section 3(b) of. the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case. to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, the excep-tions, and the briefs, and hereby adopts the, findings, conclusions,and recommendations of the Trial Examiner, with the followingmodifications.We find, in agreement with the Trial Examiner, that the GeneralCounsel has failed to prove by a preponderance of the evidence thatthe Respondent refused to reemploy Lawrence Tate because he engagedin protected concerted activity or because he filed a charge with theBoard; or that the Respondent refused to reemploy Roy Clark becausehe engaged in protected concerted activity.We do not, however, agreewith the Trial Examiner's conclusion that Clark's on-the-job protest156 NLRB No. 13.